EXHIBIT 10.1

 

PERFORMANCE OPTION GRANT AGREEMENT

 

March      , 2005

 

To:                              [Name]

[Address]

 

Re:                               Grant of Performance Options

 

Dear [first name]:

 

I am pleased to inform you that Plains All American GP LLC and Plains AAP, L.P.
(together, the “Company”) hereby jointly grant to you [number] options (the
“Options”) with respect to common units of Plains All American Pipeline, L.P.
(the “MLP Units”) on the following terms:

 

1.                                       Each Option represents the right to
purchase a single MLP Unit at a purchase price of $22.00 per MLP Unit; provided,
however, that the purchase price with respect to an MLP Unit shall be reduced by
an amount equal to 80% of the value of any distributions made with respect to an
MLP Unit during the period beginning on June 7, 2001 and ending on the date
record title to such MLP Unit is transferred in connection with the exercise of
the Option.  For purposes of the foregoing, a distribution will be deemed made
on the record date for such distribution.

 

2.                                       Subject to the further provisions
below, the Options shall become vested (exercisable) on the later to occur of
(i) January 1, 2008 and (ii) the date on which the quarterly distribution
declared on the common units of Plains All American Pipeline, L.P. equals or
exceeds $0.675. Notwithstanding the foregoing, all of the Options shall vest
immediately upon occurrence of a Change in Control of the Company.  A “Change in
Control of the Company” shall conclusively be deemed to have occurred on the
date when (i) any person (other than Plains Resources Inc. or its wholly owned
subsidiaries), including any partnership, limited partnership, syndicate or
other group deemed a “person” for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, becomes the beneficial owner,
directly or indirectly, of 50% or more of the membership or partnership interest
in the Company, (ii) the persons who own membership or partnership interests in
the Company as of June 8, 2001 cease to beneficially own, directly or
indirectly, more than 50% of the membership or partnership interest in the
Company or (iii) (A) Plains Resources Inc. or its subsidiaries becomes the
beneficial owner, directly or indirectly, of more than 50% of the membership or
partnership

 

--------------------------------------------------------------------------------


 

interest in the Company and (B) within one year thereafter, the Company
terminates your employment.

 

3.                                       All Options must be exercised by
December 31 of the year in which they vest.  Any Options not so exercised will
be forfeited.

 

4.                                       In the event of your termination of
employment with the Company and its Affiliates for any reason other than
(i) your death, (ii) your “Disability” (a physical or mental infirmity that
impairs your ability to perform substantially your duties for a period of 180
consecutive days or that the Company otherwise determines constitutes a
Disability) or (iii) in connection with a Change in Control of the Company, all
of your Options not then vested shall automatically be forfeited unexercised as
of your date of termination.

 

5.                                       In the event of your termination of
employment with the Company and its Affiliates due to your death or Disability
or in connection with a Change in Control, all of your Options shall immediately
vest.

 

6.                                       Vested Options may be exercised by
written notice to the Company at its principal executive office addressed to the
attention of its Secretary.  The purchase price with respect to a vested Option
shall be paid in full at the time of exercise in cash or other property
acceptable to the Company, which may include, in your discretion, withholding a
number of MLP Units otherwise payable to you.

 

7.                                       Upon exercise of an Option, you shall
pay all required withholding taxes.

 

8.                                       For purposes hereof, you shall be
considered to be in the employment of the Company as long as you remain an
employee of the Company and its Affiliates.  Any question as to whether and when
there has been a termination of your employment, and the cause of such
termination, shall be determined by the Company and its determination shall be
final.

 

9.                                       This Agreement shall be binding upon
and inure to the benefit of any successors to the Company and all persons
lawfully claiming under you.

 

10.                                 These Options shall not be transferable
otherwise than (a) by will or the laws of descent and distribution, (b) pursuant
to a qualified domestic relations order as defined in Title I of the Employee
Retirement Income Security Act of 1974, as amended, and the rules thereunder, or
(c) with the consent of the Company.

 

11.                                 This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to conflicts of laws principles thereof.

 

By signing below, you agree that the Options are governed by the terms of the
Plains All American 2001 Performance Option Plan, as amended (the “Plan”). 
Terms used herein that are defined in the Plan shall have the meanings set forth
in the Plan. Terms used herein that are not defined either herein or in the Plan
shall have the meaning set forth in the Third Amended and Restated Agreement of
Limited Partnership of Plains All American Pipeline, L.P., as amended (the
“Partnership Agreement”).  Copies of the Plan and the Partnership Agreement are
available upon request.  Please execute and return this Agreement to me.  The
attached copy of this Agreement is for your records.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
March      , 2005.

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

 

By:

 

 

 

Tim Moore, Vice President

 

 

 

 

 

PLAINS AAP, L.P.

 

By Plains All American GP LLC,

 

its general partner

 

 

 

 

 

By:

 

 

 

Tim Moore, Vice President

 

 

 

 

 

OPTIONEE

 

 

 

 

 

[name]

 

3

--------------------------------------------------------------------------------

 